DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action has been issued in response to the amendment filed on April 5, 2022. 
	Claims 1-3, 7 and 9-10 are pending. 
	Applicant’s arguments have been carefully and respectfully considered. Rejections have been maintained where arguments were not persuasive. Also, new rejections based on the amended claims have been set forth. Accordingly, claims 1-3, 7 and 9-10 are rejected, and this action is made FINAL, as necessitated by amendment. 

Response to Arguments
In response to applicant’s argument that none of the cited references, alone or in combination, disclose or suggest that “the first terminal of the first rechargeable battery unit and a second terminal of a third rechargeable battery unit serve as a voltage supply or a reference for the differential amplifier.”
Beard teaches a first terminal (+) of a first rechargeable battery unit (V1) and a second terminal (-) of a third rechargeable battery (VN) serve as a voltage supply for a differential amplifier (OA1-OAn-1) (Col.5, Lines 40-48) (Fig.3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over  Geren et al. (2005/0269989) and Beard (5,773,159).
Claim 1: Geren teaches a rechargeable battery assembly (Fig.2), comprising: a first rechargeable battery unit (102) having a first terminal (-)  and a second terminal (+) (Fig.2); a second rechargeable battery unit (103) having a first terminal (-) and a second terminal (+), said second rechargeable battery unit (103) being connected in series with the first rechargeable battery unit (102) (Par.21) (Fig.2); and a differential amplifier (104) having an inverting input (-), a non-inverting input (+) and an output, at which an amplified difference between the signal at the inverting input (-) and the signal at the non-inverting input (+) is present (Par.27), wherein the non-inverting input (+) of the differential amplifier (104) is connected to the second terminal (+) of the first rechargeable battery unit (102) and to the first terminal (-) of the second rechargeable battery unit (103) (Fig.2), the inverting input (-) of the differential amplifier (104) is coupled to the first terminal (-) of the first rechargeable battery unit (102) and to the second terminal (+) of the second rechargeable battery unit (103) (Fig.2), and the output of the differential amplifier (104) is connected to the second terminal (+) of the second rechargeable battery unit (103) (Fig.2); a coupling element (220) having two load terminals is connected between the output of the differential amplifier (104) and the second terminal (+) of the second rechargeable battery unit (103) (Fig.2), which coupling element (220) enables the second rechargeable battery unit (103) to be charged via the coupling element (220) (Par.31), but permits at most minimal discharging of the second rechargeable battery unit (103) in a direction of the output of the differential amplifier (104) (Par.32).  
Geren does not explicitly teach the first terminal of the first rechargeable battery unit and a second terminal of a third rechargeable battery unit serve as a voltage supply or a reference for the differential amplifier.
Beard teaches a first terminal (+) of a first rechargeable battery unit (V1) and a second terminal (-) of a third rechargeable battery (VN) serve as a voltage supply for a differential amplifier (OA) (Col.5, Lines 40-48) (Fig.3). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Beard in the system of Geren to have had powered the differential amplifier with the output voltage of the voltage supply comprised of the battery units connected in series (Par.5, Lines 40-48) thereby no additional supply is needed for the operation of the differential amplifier.
Claim 3: Geren and Beard teach the limitations of claim 1 as disclosed above. Geren teaches wherein the coupling element (220) is a transistor (Par.32), which is controllable in a range such that the second rechargeable battery unit (103) is not dischargeable at all, or is dischargeable to a defined minimal extent, in the direction toward the output of the differential amplifier (104) (Par.30-31).  


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Geren et al. (2005/0269989) and Beard (5,773,159) as applied to claim 1 above, and further in view of Nakanishi (5,774,347).
Claim 2: Geren and Beard teach the limitations of claim 1 as disclosed above. Geren does not explicitly teach the coupling element is a diode.  
Nakanishi teaches a coupling element (23) connected at the output of a differential amplifier (21) (Col.4, Lines 60-62); the coupling element (23) is a diode (Col.4, Lines 60-62).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Nakanishi in the system of Geren to have had prevented current backflow into the amplifier output (Col.4, Lines 60-62).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Geren et al. (2005/0269989) and Beard (5,773,159) as applied to claim 1 above, and further in view of Butzmann (2014/0035360).
Claim 7: Geren and Beard teach the limitations of claim 1 as disclosed above. Geren does not explicitly teach wherein a plurality of differential amplifiers are provided, which are connected in a cascaded manner.  
Butzmann teaches a plurality of differential amplifiers are provided, which are connected in a cascaded manner (Par.18).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Butzmann in the system of Geren to have had the advantage that each of the differential amplifiers act as a current source for the differential amplifier arranged thereabove (Par.18).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Geren et al. (2005/0269989) and Beard (5,773,159) as applied to claim 1 above, and further in view of Elie et al. (2017/0166078).
Claims 9-10: Geren and Beard teach the limitations of claim 1 as disclosed above. Geren does not explicitly teach a motor vehicle comprising an electric drive comprising an electric machine connected to the rechargeable battery assembly.  
Elie teaches a motor vehicle (12) comprising an electric drive comprising an electric machine (14) connected to a rechargeable battery assembly (Par.19) (Fig.3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Elie in the system of Geren to have had the expected result of using energy stored in the rechargeable battery assembly to power an electric machine of a vehicle (Par.19).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859       

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
July 5, 2022